— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered October 1, 1987, convicting him of robbery in the first degree, attempted criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, unlawful imprisonment in the first degree and conspiracy in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, citing Batson v Kentucky (476 US 79), contends that he was deprived of his right to a fair trial because the prosecutor used his peremptory challenges to excuse three *813black jurors on the venire. We disagree (see, People v Jenkins, 75 NY2d 550, 555-556). During the voir dire, the prosecutor sufficiently rebutted any claim of purposeful discrimination by articulating race neutral reasons for excusing the three black jurors. Upon our review of the record, we find that the prosecution established that the challenges to the black jurors were not racially motivated (see, People v Kaplan, 176 AD2d 821 [decided herewith]).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s other contentions and find them to be without merit. Bracken, J. P., Sullivan, Rosenblatt and O’Brien, JJ., concur.